         Case 1:20-cv-01435-PAE Document 26 Filed 08/07/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


STRIKE 3 HOLDINGS, LLC,

                                       Plaintiff,                     20 Civ. 1435 (PAE)
                       -v-
                                                                            ORDER
 JOHN DOE, infringer identified as using IP address
 158.222.209.203,

                                       Defendant.


PAUL A. ENGELMAYER, District Judge:

       Along with the August 5, 2020 Order to Show Cause, Dkt. 25, plaintiff is directed to

serve the July 24, 2020 Order to Show Cause, Dkt. 14, and the papers supporting plaintiff’s

motion for a default judgment on defendant forthwith and file proof of service no later than

August 19, 2020.

       SO ORDERED.

                                                            PaJA.�
                                                            ____________________________
                                                            Paul A. Engelmayer
                                                            United States District Judge


Dated: August 7, 2020
       New York, New York
